Case: 17-20771      Document: 00514602534         Page: 1    Date Filed: 08/16/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 17-20771                          August 16, 2018
                                 Conference Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JUAN MANUEL SALINAS RUIZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:17-CR-305-1


Before HIGGINBOTHAM, SMITH, and HAYNES, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Juan Manuel
Salinas Ruiz has moved for leave to withdraw and has filed a brief in
accordance with Anders v. California, 386 U.S. 738 (1967), and United States
v. Flores, 632 F.3d 229 (5th Cir. 2011). Salinas Ruiz has filed a response
wherein he seeks the appointment of new counsel on appeal, or alternatively,
an extension of time in which to file a pro se response. We have reviewed


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-20771     Document: 00514602534     Page: 2   Date Filed: 08/16/2018


                                  No. 17-20771

counsel’s brief and the relevant portions of the record reflected therein, as well
as Salinas Ruiz’s response. We concur with counsel’s assessment that the
appeal presents no nonfrivolous issue for appellate review.          Accordingly,
Salinas Ruiz’s motion for the appointment of new counsel is DENIED, his
alternative motion for an extension of time in which to file a further pro se
response is DENIED, counsel’s motion for leave to withdraw is GRANTED,
counsel is excused from further responsibilities herein, and the APPEAL IS
DISMISSED. See 5TH CIR. R. 42.2.




                                        2